J-A07009-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    STEVEN D. ST. CLAIR                        :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GARY F. AND LAURA D. SPENCER               :
                                               :
                       Appellants              :   No. 1103 MDA 2017

               Appeal from the Judgment Entered August 8, 2017
                In the Court of Common Pleas of Luzerne County
                       Civil Division at No(s): 7017-2016


BEFORE:      PANELLA, J., OLSON, J., and STEVENS*, P.J.E.

JUDGMENT ORDER BY PANELLA, J.                         FILED OCTOBER 15, 2018

        Gary F. and Laura D. Spencer appeal from the judgment1 entered in the

Luzerne County Court of Common Pleas, granting quiet title to Appellee,

Steven D. St. Clair. Appellants contend that the trial court erred in finding

Appellee established adverse possession of the disputed parcel of land. We

affirm.


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 Appellants purport to appeal from the order entered June 13, 2017, denying
their post-trial motion. See Notice of Appeal, 7/11/17. “Orders denying post-
trial motions, however, are not appealable. Rather it is the subsequent
judgment that is the appealable order when a trial has occurred.” Harvey v.
Rouse Chamberlin, Ltd., 901 A.2d 523, 524 n.1 (Pa. Super. 2006) (citation
omitted). Judgment was not entered until August 8, 2017, making Appellants’
notice of appeal prematurely filed. However, as judgment has been entered
on the verdict, we will treat the notice of appeal previously filed in this case
as filed after the entry of judgment. See Pa.R.A.P. 905(a)(5). The appeals
statement has been corrected.
J-A07009-18



       In 2015, Appellee purchased a property located at 565 Salem Boulevard

in Berwick, Pennsylvania, from the Estate of George W. McQuown, Sr. Shortly

after purchasing the property, Appellee learned he did not hold fee title to the

parcel of land on which his property was located. Therefore, Appellee filed a

complaint seeking quiet title to the parcel under a theory of adverse

possession. Appellants, the record owners of the disputed parcel, contested

Appellee’s claim.

       The matter proceeded to a non-jury trial. Both parties presented

witnesses, as well as several documents supporting their claims. Included

within these documents were the deeds to Appellee’s and Appellants’

respective parcels of lands, as well as the deed of sale from the Estate of

McQuown to Appellee. After considering this evidence, the trial court

determined Appellee had proven adverse possession of the disputed parcel

and quieted title to Appellee. This appeal follows.2

       On appeal, Appellants assert the trial court erred in failing to consider

the lack of privity between Appellee and McQuown. Appellants contend that

Appellee needed to establish privity with McQuown in order to tack on

McQuown’s adverse use of the premises and establish adverse possession.

____________________________________________


2 Appellant’s post-trial motion, filed on May 8, 2017, was untimely. See
Pa.R.C.P. 227.1(c)(2). However, because the trial court elected to decide
Appellants’ post-trial motion on the merits, the issues raised therein are
properly before us. See Behar v. Frazier, 724 A.2d 943, 945-946 (Pa. Super.
1999); 16A Standard Pennsylvania Practice 2d § 87:19 (2018).



                                           -2-
J-A07009-18



However, Appellants assert Appellee cannot establish this privity because his

deed does not contain an actual description of the contested parcel, and

therefore does not establish that the Estate of McQuown intended to convey

McQuown’s adverse use of the property to Appellee.

       Based upon Appellants’ allegation of trial court error, the resolution of

this appeal hinges on our examination of the parties’ respective deeds and the

deed of sale. However, Appellants have completely failed to ensure that these

documents are part of the certified record on appeal.

       This Court cannot meaningfully review claims raised on appeal
       unless we are provided with a full and complete certified record.
       This requirement is not a mere “technicality” nor is this a question
       of whether we are empowered to complain sua sponte of lacune
       in the record. In the absence of an adequate certified record, there
       is no support for an appellant’s arguments and, thus, there is no
       basis on which relief could be granted.

Commonwealth v. Preston, 904 A.2d 1, 7 (Pa. Super. 2006) (en banc)

(internal citation omitted). “[T]he ultimate responsibility of ensuring that the

transmitted record is complete rests squarely upon the appellant and not upon

the appellate courts.” Id (citation omitted).3
____________________________________________


3  While sections of the documents in question are included within the
reproduced record, a document does not become part of the certified record
by merely placing a copy in the reproduced record. See Preston, 904 A.2d at
6 (“In this regard, our law is the same in both the civil and criminal context
because, under the Pennsylvania Rules of Appellate Procedure, any document
which is not part of the officially certified record is deemed non-existent—a
deficiency which cannot be remedied merely by including copies of the missing
documents in a brief or in the reproduced record. … Simply put, if a document
is not in the certified record, the Superior Court may not consider it.”)
Interestingly, in an order from this Court filed December 22, 2017, we



                                           -3-
J-A07009-18



       Without the documents at issue, there is no support for Appellant’s sole

issue on appeal. Accordingly, we find Appellant’s sole issue on appeal waived.

       Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/15/2018




____________________________________________


reminded the parties of this concept—and informed them of their right to
request correction of the certified record in the trial court to include any
omitted material. Neither party moved to correct the certified record.



                                           -4-